Citation Nr: 0105153	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  96-50 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound of the upper and lower left arm with nerve 
damage, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The veteran served on active duty from July 1952 to April 
1954.

This matter comes to the Board of Veterans Appeals (Board) 
from a February 1996 rating action of the Regional Office 
(RO) that confirmed and continued the noncompensable then in 
effect for the veteran's service-connected shell fragment 
wound of the left arm.  When this case was before the Board 
in June 1999, it was remanded for additional development of 
the record.  Based, in part, on the findings of a Department 
of Veterans Affairs (VA) examination in November 1999, the 
RO, in a rating decision in June 2000, assigned a 10 percent 
evaluation for residuals of a shell fragment wound of the 
upper and lower left arm, with nerve damage.  This rating was 
effective from October 1995.  


FINDINGS OF FACT

1. There is no clinical evidence of any muscle injury.

2. The residuals of the shell fragment wound of the left 
upper and lower arm, to include any neurological impairment, 
are not more than mild.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent 
for residuals of a shell fragment wound of the upper and 
lower left arm, with nerve damage have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Code 8517 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

Most of the veteran's service medical records are 
unavailable.  A scar of the left deltoid muscle was noted on 
the separation examination in April 1954.  

The veteran's discharge certificate discloses that he 
sustained a wound in the upper and lower left arm in June 
1953 and that he was awarded the Purple Heart and the Combat 
Infantryman Badge. 

Based on the evidence summarized above, the RO, by rating 
decision in September 1986, granted service connection for 
shrapnel wound of the upper and lower left arm.  A 
noncompensable evaluation was assigned, effective October 
1985.  This rating remained in effect for many years.

The veteran was afforded an orthopedic examination by the VA 
in December 1995.  He complained of aches and pains on the 
anterior part of the left wrist.  He stated that shrapnel 
pieces hit him in Korea.  An examination disclosed that 
motions of the left shoulder, left elbow and left arm were 
normal.  Supination and pronation were within normal limits.  
An X-ray of the left wrist showed an old united fracture of 
the distal radius.  An X-ray of the left forearm revealed 
that, aside from the trauma in the region of the wrist, the 
remaining ulna and radius were negative.  An X-ray of the 
left humerus disclosed no traumatic or other bony pathology.  
A foreign body was noted in the upper humeral shaft.  The 
diagnosis was that the service-connected problem of the 
veteran was basically small fragments of shrapnel in the left 
arm and forearm that, at this time, had left no trace and had 
not caused any kind of pain for the veteran.  

On VA examination in February 1998, it was reported that the 
veteran sustained a fracture of the left wrist in 1995.  The 
veteran complained of diffuse pains and numbness in the left 
arm of chronic duration antecedent to the left wrist 
fracture.  He was very vague about these symptoms, stating 
that they come and go, and that he did not know exactly how 
long they lasted, or how to get relief.  It was noted that 
the veteran was right-handed.  An examination revealed normal 
contour and alignment of the  shoulder, elbow and forearm.  
There was a slight problem in the vicinity of the ulnar 
styloid area, left versus right wrist.  On palpation, there 
was no tenderness in the elbow or wrist.  There was a scar 
over the anterior upper arm overlying the biceps muscle, 
which was intact.  The scar was soft, supple and non-tender.  
Forward elevation and abduction of the left shoulder were 
each to 160 degrees.  Internal and external rotation were to 
60 degrees, bilaterally.  There was full extension of the 
left elbow, and flexion was to 135 degrees.  Pronation and 
supination of the forearm were to 90 degrees.  There was 
intact sensation to light touch, negative Tinel's sign and 
normal radial pulses.  Testing was done above the shoulder, 
elbow, wrist and hand.  There was no detectable muscle 
weakness left versus right.  The pertinent diagnosis was 
resolved shrapnel wounds of the left upper extremity, left 
wrist and left upper arm.  It was the examiner's opinion that 
there was no significant residual, other than the scar, from 
the shrapnel wounds.  It was indicated that the veteran could 
have some underlying cervical disc disease giving him his 
symptoms, and this would be nonservice-connected.  It was 
further noted that the physician had reviewed the claims 
folder in conjunction with the examination.

Following a request for information from the RO, the veteran 
stated that the only treatment he had received was from the 
VA.  

The veteran was afforded an examination by the VA for his 
joints in November 1999.  He complained of pain in the left 
shoulder, from the shoulder to the fingers, with numbness and 
tingling in the entire left arm.  An examination showed scars 
on the left upper extremity, proximal to the elbow.  A brief 
examination of sensory perception showed an altered sensation 
to soft and sharp in the left upper extremity and the 
forearm.  Forward flexion and abduction of the left shoulder 
were to 90 degrees.  External rotation was to 15 degrees and 
internal rotation was to 30 degrees.  Elbow flexion was to 90 
degrees.  Forearm supination was to 45 degrees and pronation 
was to 45 degrees.  The examiner commented that the veteran's 
signs and symptoms probably related to the presence and 
trauma of the shrapnel wound in service.  Further evaluation 
by neurology was recommended.  

A VA neurology examination was conducted in November 1999.  
The veteran reported pain in the left biceps since the 
injury, and numbness in the entire left hand.  He added that 
his left hand had been weak since the injury in service.  An 
examination of the left arm revealed that there was evidence 
of an old shrapnel entry wound in the anterior surface of the 
left biceps with no visible exit wound.  The veteran pointed 
to an area in the left wrist where the shrapnel entered in 
1953, but there was no visible scarring that the examiner 
could detect.  A motor examination was 5/5 on the left 
throughout.  It was noted that there was no apparent atrophy 
of any of the muscles of the left hand, forearm or arm.  
There was some old damage to the left biceps from the old 
shrapnel injury.  The tone in the left arm was normal.  There 
were no visible fasciculations.  It was indicated that the 
sensory examination was inconsistent.  The diagnosis was 
shrapnel injuries in the left arm and left wrist.  

The examiner commented that based solely on the examination 
alone, he could not determine or find evidence of actually 
any specific nerve injury.  A complicating factor was that 
the veteran had fractured his left wrist and had an 
orthopedic procedure in 1995.  It was further indicated that 
more conclusive evaluation of the presence or absence of 
nerve injury in the veteran's left arm should be conducted.  

The veteran was afforded an electromyogram by the VA in 
January 2000.  It was summarized that the study was 
consistent with a severe axonal type polyneuropathy with 
evidence suggestive of a moderate carpal tunnel syndrome, 
right more affected that left.  No denervation potentials 
were detected but discrete fast firing of large motor units 
in the hand muscles was suggestive of a chronic primary 
neuropathic process, such as diabetic amyotrophy and 
neuropathy.  

In April 2000, the physician who conducted the November 1999 
VA examination wrote an addendum to that report.  The 
examiner noted that "the possibility of an injury to the 
left ulnar nerve, at least some of the sensory components 
from his shrapnel injury in the Korean War" could not be 
excluded.  

Analysis 

The Board observes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and his representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  Since these legislative changes serve to 
eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed.Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Thus, given that 
the changes articulated in the new legislation are less 
stringent than the function served by requiring a claimant to 
establish a well grounded claim, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The Board is satisfied that all facts pertinent to the claim 
have been properly developed.  The RO has undertaken efforts 
to notify the veteran and his representative of the medical 
evidence needed to support the veteran's claim.  The RO has 
also obtained relevant medical records, as the veteran has 
indicated treatment at a VA facility.  In addition, the RO 
has provided the veteran with several VA examinations, with 
his most recent examinations having been provided in November 
1999 and January 2000.  Therefore, after examining the 
record, the Board finds that reasonable efforts to notify and 
assist the veteran in obtaining evidence necessary to 
substantiate his claim have been undertaken, and hence no 
further assistance to the veteran is required.  See VCAA, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, __ (to be 
codified as amended at 38 U.S.C. §§ 5103A, 5107).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  Id; Powell v. West, 13 
Vet. App. 31, 35 (2000).

A 20 percent evaluation may be assigned for incomplete 
paralysis of the musculocutaneous nerve of the minor 
extremity that is moderate.  When mild, a 10 percent 
evaluation may be assigned.  Diagnostic Code 8517.  

A review of the record fails to establish that a higher 
rating is warranted for the residuals of a shell fragment 
wound to the left arm.  The Board acknowledges that the VA 
examinations reflect scars on the veteran's left arm.  There 
is no indication in the record, however, that the scars are 
tender or painful.  In addition, there is no clinical 
evidence of muscle atrophy.  Indeed, at the time of the 
February 1998 VA examination, it was specifically stated that 
there was no detectable muscle weakness in the left upper 
extremity.  At that time, the examiner opined that the scar 
was the only residual of the shell fragment wound.  

It is significant to point out, however, that the findings on 
the November 1999 VA examination demonstrated altered 
sensation, and the examiner commented that the veteran's 
symptoms were related to the shrapnel injury.  During the 
course of the VA neurology examination that month, it was 
again noted that there was no muscle atrophy involving the 
left upper extremity, but there was some old damage to the 
left biceps.  Based on the recommendation of the VA 
physicians, an electromyogram was conducted in January 2000.  
These findings were reviewed by a VA physician who concluded 
that a left ulnar injury could not be excluded.  

As noted above, in order to warrant an increased rating, the 
evidence must show incomplete paralysis of the 
musculocutaneous nerve that is moderate.  The Board 
concludes, however, that any neurological impairment is not 
more than mild.  In this regard, the Board notes that a motor 
evaluation on the November 1999 VA examination showed no 
abnormality.  The evidence in support of the veteran's claim 
consists of his statements regarding the severity of his 
injury.  The Board concludes that the medical findings on 
examination are of greater probative value and fail to show 
that an increased rating is in order.


ORDER

An increased rating for residuals of a shell fragment wound 
of the upper and lower left arm with nerve damage is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

